IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

EBONE FISHER,

Plaintiff,

Vv. . Case No. 3:18-cv-405
FUYAO GLASS AMERICA, INC., JUDGE WALTER H. RICE
et al,

Defendants.

 

DECISION AND ENTRY SUSTAINING JOINT MOTION TO MODIFY
SCHEDULING ORDER (DOC. #17); VACATING APRIL 20, 2020,
TRIAL DATE; CONFERENCE CALL SET FOR APRIL 8, 2020, TO SET
NEW TRIAL DATE

 

For good cause shown, the Court SUSTAINS the parties’ Joint Motion to
Modify Scheduling Order, Doc. #17. The Court presumes that expert witnesses
and rebuttal witnesses have been disclosed, and that all discovery has been
completed, given that the parties’ recommended deadlines have passed and no
further extensions have been requested.

The Court VACATES the April 20, 2020, trial date. The Court will hold a
conference call on April 8, 2020, at 4:30 p.m., to set new deadlines and a new

trial date.
f

Date: March 16, 2020 LJorares luce
WALTER H. RICE

UNITED STATES DISTRICT JUDGE
